TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00507-CR



                              James Michael O’Donnell, Appellant

                                                 v.

                                  The State of Texas, Appellee



    FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
         NO. 13018, HONORABLE CHARLOTTE HINDS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On September 16, 2007, Steven Weigl’s residence was burglarized and a large

amount of property was stolen, including a credit card. Later that day, appellant attempted to use

the stolen credit card at a local store. Based on this evidence, a jury found appellant James Michael

O’Donnell guilty of burglary of a habitation and assessed his punishment, enhanced by multiple

previous felony convictions, at thirty-five years’ imprisonment. See Tex. Penal Code Ann. § 30.02

(West 2003).

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738 (1967), by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S.
75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684
(Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous

v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant received a copy of counsel’s brief and

was advised of his right to examine the appellate record and to file a pro se brief. No pro se brief

has been filed.

                  We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal. Counsel’s

motion to withdraw is granted.

                  The judgment of conviction is affirmed.




                                                 ___________________________________________

                                                 W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Affirmed

Filed: December 31, 2008

Do Not Publish




                                                    2